Citation Nr: 1717348	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with pseudoseizures in excess of 30 percent prior to March 12, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114 (s).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1996 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

By way of procedural background, the Veteran filed a claim for PTSD on December 14, 2010.  In a December 2011, the RO granted service connection for PTSD and assigned a 30 percent rating, effective December 14, 2010.    Thereafter, and within one year of the December 2011 rating decision, the Veteran submitted an application for a TDIU, contending that his PTSD prevented him from obtaining or sustaining gainful employment.  In a subsequent August 2013 rating decision, the RO increased the Veteran's PTSD rating to 50 percent, effective March 12, 2012, the date of the Veteran's TDIU claim.  The RO also denied a TDIU.  The Veteran subsequently filed a timely notice of disagreement.  The Board finds that because new and material evidence was received within one year of the December 2011 rating decision, that rating decision did not become final, and the period on appeal is the initial rating period from December 14, 2010 (date of claim for service connection for PTSD).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, judgment, thinking, and mood, but not by total social impairment.

2.  For the rating period beginning May 20, 2011, the Veteran's service-connected PTSD disability has prevented him from obtaining or maintaining a substantially gainful occupation. 

3.  For the rating period beginning May 20, 2011, the Veteran's TDIU due to service-connected PTSD is a service-connected disability rated as total, and his service-connected sleep apnea and right ankle disability combine to a 60 percent rating.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal beginning on December 14, 2010, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU have been met beginning May 20, 2011, but no earlier.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

3.  The criteria for special monthly compensation at the housebound rate have been met beginning May 20, 2011, but no earlier.  38 U.S.C.A. §§ 1114 (s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  The Veteran's PTSD claim arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and the Veteran's statements have been associated with the claims file.  Further, the Veteran was afforded VA examinations in connection with his claim for PTSD in November 2011, December 2011, and June 2013.  38 C.F.R. § 3.159I (4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159. 

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2016). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
	
The Veteran's psychiatric disorder is rated under Diagnostic Code 9411 for PTSD for the entire rating period on appeal.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after to August 4, 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

Rating Analysis for PTSD with Pseudoseizures

Initially, the Board notes that the Veteran has been diagnosed with PTSD and a conversion disorder (pseudoseizures).  See November 2011 VA PTSD examination and December 2011 VA seizures examination.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's pseudoseizures are symptoms associated with his service-connected PTSD disability.  

In this regard, the December 2011 VA examiner indicated that the Veteran's "seizure" symptoms were "not due to a true seizure disorder," but were pseudoseizures due to a well-document conversion disorder as documented in mental health treatment notes.  In an August 2007 VA neurology progress note, it was specifically indicated that the Veteran had "probable pseudoseizures" secondary to PTSD or other life stressors.  In an April 2012 VA treatment record (in Virtual VA), the Veteran indicated that he had pseudoseizures about once a week when he was reminded of his traumas.  In a July 2013 VA examination report (in Virtual VA), the examiner noted that the Veteran's PTSD and conversion disorder could be differentiated; however, when describing the Veteran's conversion disorder, the examiner stated that the motor/sensory symptoms could not be fully explained by a general medical condition and that they were judged to be associated with psychological factors.  As such, this opinion appears to suggest that the Veteran's conversion disorder is best evaluated as a psychiatric disability.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's pseudoseizures are a symptom or deficit associated with a psychiatric disorder, to include his service-connected PTSD disability.  See August 2007 VA neurology progress note; see also 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  As such, the issue has been recharacterized as reflected on the title page.  

The Veteran maintains that his PTSD disability (now including symptoms associated with his pseudoseizures), is more severe than what is contemplated by the currently assigned disability ratings.

The pertinent evidence of record includes a November 2011 VA PTSD examination.  During the evaluation, the Veteran reported that he had been married for 17 years and had 2 children.  He also stated that he had a few friends and knew people at church.  The Veteran also noted that he and his wife enjoyed shooting at ranges.  It was noted that the Veteran denied suicide attempts, but indicated "a few" physical altercations with people who "get in my face."  The Veteran reported that he last worked in June 2010 at Lowe's and indicated that he stopped working due to his seizures.  Current symptoms were noted to include anxiety and mild memory loss.  The Veteran further indicated that his wife told him he had nightmares.  He also indicated some sleep disturbance.  The examiner noted that the Veteran's mood was dysthymic and mildly anxious.  The Veteran stated that he had pseudoseizures that had been increasing and he had 4 episodes in the past week.  He described these seizures as "anxiety attacks."  He denied suicidal or homicidal ideation, delusions, or perceptual distortion.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

During a December 2011 VA seizure disorder examination, the Veteran reported that he started having spells in 2007.  Symptoms included episodes of sudden loss of postural control, complete or partial loss of use of one or more extremities, random motor movements, perceptual illusions, speech disturbance, gait disturbance, tremors, and occasional falls.  The most recent episode was noted to occur on November 30, 2011.  These episodes were also noted to occur approximately 0-4 times a week.  The examiner also indicated that the Veteran's "seizure" symptoms were "not due to a true seizure disorder," but were pseudoseizures due to a well-document conversion disorder as documented in mental health treatment notes.

The evidence also includes a July 2013 VA PTSD examination report.  The examiner confirmed a diagnosis of chronic, moderate PTSD and conversion disorder of moderate to serous impairment.  A GAF score of 50 was assigned, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  During the evaluation, the Veteran indicated that he continued to live with his wife and 2 children.  He denied having any friendships, but maintained contact with his parents and occasionally attended family functions.  The Veteran reported that he was fired from Lowe's on June 2011 after working for 3 months due to, what the Veteran believed, was his seizures.  He also reported that his seizure symptoms had increased to the point that he was frequently unable to leave his house.  Current symptoms included depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also reported feeling emotionally "blank" and having a lot of aggression.  He stated that he heard voices about 1-2 times a week and indicated that he sees a "group of people" that were related to one of his PTSD stressors.  He reported staying in bed most of the day.  The examiner noted that the Veteran had not worked since 2011.  If he were to gain employment, the examiner stated that he would likely experience mild to moderate PTSD-related impairments relating to tolerating noise and groups of people.  

VA treatment records, to include a June 2012 VA mental health note, reflects the Veteran's report of occasional, transient suicidal thoughts.  A GAF score of 48 was noted, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

Social Security Administration disability records show that the Veteran was awarded disability benefits, effective June 10, 2011 for his anxiety and somatoform disorders.  On a January 2012 SSA Psychiatric Review Technique report, a psychologist indicated that the Veteran had moderate to severe PTSD and conversion disorder.  It was noted that the Veteran had "marked" difficulties in maintaining social functioning and "moderate" difficulty in activities of daily living and in maintaining concentration, persistence, and pace. 

SSA records also include a December 2011 psychiatric evaluation report from J.L.B., Jr., Ph.D.  During the evaluation, the Veteran reported symptoms of nightmares, panic attacks, crying spells, and excessive hypervigilance.  He also had racing thoughts and was unable to focus his attention span.  In 2007, it was noted that the Veteran started having pseudoseizures and the Veteran continued to be flooded with memories of his wartime experiences.  He remained hypervigilant and socially withdrawn.  The Veteran also previously had episodes of suicidal ideation without intent.  Dr. J. B. noted that the Veteran was being treated at VA and his medications caused drowsiness.  The Veteran was noted to be married and had 2 children.  He indicated that he had a good relationship with his family and that he last worked in June 2011 and, after having a seizure, the Veteran stated that he was terminated.  Upon mental status examination, Dr. J. B. noted that there were no difficulties in his receptive or expressive communication skills.  His mood was moderately to severely depressed.  He was also anxious and restless.  There was also some obsessional thinking.  

Dr. J.B. also indicated that the Veteran slept excessively, but did attend church and had some friends.  He also developed a hobby of painting guns.  Dr. J. B. then opined that the Veteran would have "substantial difficulty performing most work related tasks as a result of his psychiatric symptoms."  

Upon review of all evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD more nearly approximates a 70 percent disability evaluation (i.e., occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood) for the entire rating period on appeal.  The treatment records and psychiatric examinations discussed above reveal that the Veteran's PTSD has been manifested by depression, some social isolation, anxiety, sleep impairment, mild memory loss, nightmares, near-continuous depression, and pseudoseizures which impact his motor skills and speech.  He has also reported occasional suicidal ideation and some obsessional thinking.  See e. g., December 2011 report from Dr. J. B.

Some of these symptoms are specifically included in the 70 percent rating criteria under Diagnostic Code 9411 and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, judgment, thinking, and mood.  The Veteran's GAF scores throughout the rating period on appeal have varied, ranging from 65 to 48, indicative of mild to severe symptoms or mild to severe impairment in social, occupational or school functioning.  Accordingly, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating for PTSD are approximated for the entire rating period on appeal.

However, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate the criteria for a 100 percent rating for any period on appeal.  The Board finds that the Veteran's PTSD symptoms do not more nearly approximate total social impairment and do not contemplate the symptomology considered under the 100 percent rating criteria.  The evidence shows that the Veteran has been married for approximately 20 years and has a good relationship with his children and parents.  He also reported attending church and having some friends.  According to the December 2011 evaluation report, Dr. J. B. noted the Veteran's report of having a hobby (painting).

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does experience disturbance of motivation and mood (depression and anxiety), anxiety attacks, and sleep impairment, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's passing thoughts of death and obsessional thoughts, and difficulty in adapting to stressful circumstances, which are symptoms specifically contemplated under the 70 percent PTSD disability rating.  The Veteran's GAF scores are also consistent with social and occupational deficiencies in areas, such as work, thinking, and mood. 

For these reasons, the Board finds that the evidence of record do not demonstrate total social impairment and do not more nearly approximate the symptoms contemplate under the 100 percent rating criteria.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire initial rating period on appeal.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU-Laws and Analysis

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16 (a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The evidence suggests that the Veteran may be unemployable due to his service-connected PTSD disability.  In his March 2012 TDIU application (VA Form 21-8940), he reported that his PTSD prevented him from securing or following any substantial gainful employment.  He reported completing 4 years of high school education.  The Veteran specifically stated that he last worked and became too disabled to work on May 20, 2011, as a sales associate at Lowe's.  

Accordingly, the Board will only consider whether entitlement to a TDIU is warranted for the period beginning May 20, 2011, the date the Veteran contends he became too disabled to work.  See March 2012 VA Form 21-8940.

Regarding the rating period beginning May 20, 2011, the Veteran is in receipt of a 70 percent rating for PTSD (granted herein); a 50 percent disability rating for sleep apnea; and a 10 percent rating for a right ankle disability.  This results in a combined 90 percent rating.  

The evidence relevant to the Veteran's unemployability includes the November 2011 VA PTSD examination report on which the Veteran reported that he last worked in June 2010 at Lowe's and indicated that he stopped working due to his seizures.

In a July 2013 VA examination, the Veteran reported that he was fired from Lowe's in 2011 after working for 3 months due to, what the Veteran believed, was his seizures.  He also reported that his seizure symptoms had increased to the point that he was frequently unable to leave his house.

SSA disability records also show that the Veteran was awarded disability benefits, effective June 10, 2011, for his anxiety and somatoform disorders.  Moreover, in the December 2011 psychiatric evaluation, Dr. J. B. specifically opined that the Veteran would have "substantial difficulty performing most work related tasks as a result of his psychiatric symptoms."  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure gainful employment solely due to his service-connected PTSD disability.  In other words, the evidence suggests that the Veteran stopped working due to his psychiatric disability which has been manifested by seizures, lack of concentration, difficulty interacting with others, and the ability to complete job tasks.

Based on this evidence, in addition to the Veteran's work history and educational level, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted effective May 20, 2011, based solely on his service-connected PTSD disability.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As discussed in detail above, an effective date prior to May 20, 2011, for a TDIU is not warranted.

SMC-Laws and Analysis

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, the Board notes that as a result of this decision, a TDIU due to service-connected PTSD has been granted beginning May 20, 2011.  Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e., his TDIU due solely to service-connected PTSD), and has an additional service-connected disability (i.e., sleep apnea and a right ankle disability) that are independently rated as 60 percent disabling, the criteria for SMC at the housebound rate have been met beginning May 20, 2011. 

Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted effective May 20, 2011.  

ORDER

For the entire initial rating period on appeal beginning December 14, 2010, a 70 percent rating, but no higher, for PTSD with pseudoseizures is granted, subject to the laws and regulations governing monetary benefits.

For the rating period beginning May 20, 2011, but no earlier, a TDIU is granted, subject to the laws and regulations governing monetary benefits. 

For the rating period beginning May 20, 2011, but no earlier, SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, subject to the laws and regulations governing monetary benefits.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


